DETAILED ACTION
Disposition of Claims
Claims 1-4, 7-13, 15, 18-20, 23-24, 27, and 35-36 are pending.

Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application 2020/0397886A1, Published 12/24/2020.
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representative authorizes such communications in writing within the official record of the patent application. A sample authorization is available at MPEP § 502.03, part II.  If Applicant’s representative chooses to provide this authorization, please ensure to include a valid e-mail address along with said authorization.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/18/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the use of implied phrases (e.g. “The present disclosure provides…” and “Some nanostructures of the present disclosure…”, etc.)  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.  See “https://doi.org/10.1073/pnas.1707304114 “ in Table 2 at ¶[0103].  


Claim Objections
Claim 4 is objected to because of the following informalities:  a period is missing from the end of the claim.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  numerous abbreviations for pathogens are provided for in the claim, the definition of which are not provided.  For clarity, it is requested that the first recitation of an abbreviation within a claim set be preceded by its full-length name (i.e. … cytomegalovirus (CMV)...).
Appropriate correction is required.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
Claim 1 is drawn to a nanostructure, comprising a first plurality of polypeptides, wherein: the first plurality of polypeptides are arranged according to at least one symmetry operator; the nanostructure comprises a first plurality of antigens; each of the first plurality of the antigens has a proximal end and a distal end; and the proximal ends of the antigens are each attached to a member of the first plurality of polypeptides.  
Further limitations on the nanostructure of claim 1 are wherein it is further comprising a second plurality of polypeptides, wherein the second plurality of polypeptides is attached to the first plurality of polypeptides (claim 2); further comprising a second plurality of antigens (claim 3); further comprising a second plurality of antigens, wherein: each of the second plurality of second antigens has a proximal end and a distal end, and the proximal ends of the second antigens are each attached to a member of the second plurality of polypeptides (claim 4); wherein the plurality of antigens is a plurality of antigenic proteins or antigenic fragments thereof (claim 7), wherein the antigenic protein comprises the amino acid sequence selected from SEQ ID NOs: 52-56, 59-85,88 and 90-113 or a variant thereof (claim 8), wherein the antigenic protein i-s-has at least 75, 80, 85, 90, 95, or 99% sequence identity to the amino acid sequence selected from SEQ ID NOs: 52-56, 59-85, 88 and 90-113 (claim 9); wherein the antigenic protein is selected from the group consisting of: a) HIV Env, b) RSV F, c) EBV gp350, d) CMV gB, e) CMV UL 128, f) CMV UL 130, g) CMV UL131A, h) CMV gH, i) CMV gL, j) Lyme OspA, k) Pertussis toxin, 1) Dengue E, m) SARS S, n) MERS S, o) Zaire ebolavirus GP, p) Sudan ebolavirus GP, q) Marburg virus GP, r) Hanta virus Gn, s) Hanta virus Gc, t) HepB surface antigen, u) Measles H, v) Zika envelope domain III, w) Malaria CSP, x) Malaria Pfs25, y) Nipah virus F, z) Nipah virus G, aa) Rotavirus VP4, bb) Rotavirus VP8*, cc) hMPV F, dd) hMPV G, ee) PVF, ff) PV HN, gg) MenB fHbp, hh) MenB NadA, and ii) MenB NHBA (claim 10); wherein the first plurality of antigens comprises a target epitope, and the nanostructure is configured to display the target epitope (claim 11); wherein the target epitope is accessible to an antibody (claim 12); wherein the nanostructure is configured to elicit an immune 
Claim 27 is drawn to a method of generating immunity to an infectious agent in a subject, comprising administering a vaccine of claim 20.    
Claim 36 is drawn to a method of making the nanostructure of claim I by in vitro assembly, comprising: expressing the first plurality of polypeptides in a first recombinant expression system, expressing the first plurality of antigens in a second recombinant expression system, purifying the first plurality of polypeptides, purifying the first plurality of antigens, and mixing the first plurality of polypeptides and the first plurality of antigens; thereby generating the nanostructure.


Claim Rejections - 35 USC § 112(b); Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and dependent claims 2-4, 7-13, 15, 18-20, 23-24, 27, and 35-36 thereof are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is drawn to a nanostructure, comprising a first plurality of polypeptides, wherein: the first plurality of polypeptides are arranged according to at least one symmetry operator; the nanostructure comprises a first plurality of antigens; each of the first plurality of the antigens has a proximal end and a distal end; and the proximal ends of the antigens are each attached to a member of the first plurality of polypeptides.  The terms "proximal" and “distal” in claim 1 are relative terms which renders the claim indefinite.  The terms "proximal” and “distal" are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  One suggestion is to utilize the terms “C terminus” or “N terminus”, as these are proteins and one of skill in the art would be reasonably apprised as to which end it which by using these terms. 
Since a skilled artisan would not be reasonably apprised as to the metes and bounds of the claimed invention, instant Claim 1 is rejected on the grounds of being indefinite.  Claims 2-4, 7-13, 15, 18-20, 23-24, 27, and 35-36 are also rejected since they depend from claim 1, but do not remedy these deficiencies of claim 1.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly 
For at least this reason, claim 9 is rejected on the grounds of being indefinite.   



Claim Rejections - 35 USC § 112(a); First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 7-13, 15, 18-20, 23-24, 27, and 35-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The following quotation from section 2163 of the Manual of Patent Examination Procedure is a brief discussion of what is required in a specification to satisfy the 35 U.S.C. 112 written description requirements for a generic claim covering several distinct inventions:


A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.

Thus, when a claim covers a genus of inventions, the specification must provide written description support for the entire scope of the genus. Support for a genus is generally found where the applicant has provided a number of examples sufficient so that one in the art would recognize from the specification the scope of what is being claimed.
Claims 1-4, 7-13, 15, 18-20, 23-24, 27, and 35-36 are rejected as lacking adequate descriptive support for any nanostructure comprising any plurality of polypeptides which are attached to any plurality of antigens.
In support of the claimed genera (any polypeptide attached using any linker to any antigen that allows said fusion protein to form a nanostructure), the application discloses one example in which respiratory syncytial virus (RSV) F protein is present as a fusion protein (DS-Cav1-foldon) with a specific linker and a specific polypeptide (I53-50,  and also exhibits the ability to form nanostructures (See e.g. Example 1 at ¶[0185]; Fig. 11; See ¶[0050] and Table 1 for list of polypeptides).  The breadth of the claims is drawn such to any polypeptide fused to any antigen to form these nanoparticles.  No other RSV antigenic proteins appear to have been tested for their ability to be fused to any polypeptide and have a nanostructure form, much less fused to one of the specific SEQ ID NO:1-51 polypeptides.  No other viral, bacterial, cancer, or other pathogenic antigen was fused to I53-50 or any one of SEQ ID NOs:1-51 to show that said structures could form nanoparticles.  It is not clear what linker type, size, or length is required to fuse the two proteins to one another in order to provide the desired structure.  Thus, the application fails to provide examples of a sufficient number of species within the claimed genera.

Thus, in view of the above, there would have been significant uncertainty as to which polypeptides, linkers, and antigens would be able to be combined through fusion or association to allow formation of any nanostructure as claimed.  In view of this uncertainty and the lack of sufficient examples of the claimed genera, the claims are rejected for lack of adequate written description support.

	
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-13, 15, 18-20, 23-24, 27, and 35-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haynes (US20120213817A1, Pub. 08/23/2012; hereafter “Haynes”.)
The Prior Art
Haynes teaches chimeric virus-like particles (VLPs) which are comprised of respiratory syncytial virus (RSV) F polypeptide and a lentivirus or alpha-retrovirus GAG glycoprotein (entire document; see abstract; instant claims 1, 7, 10, 19.)  SEQ ID NO: 7 of Haynes has greater than 96% identity to SEQ ID NO: 56 of the instant claims (see attached alignment; instant claims 8-9).  Haynes teaches the VLP may be assembled through covalent or non-covalent interactions (¶[0185]) and that the VLPs may be present in pharmaceutical compositions or vaccines to elicit an immunogenic response against the antigens expressed by said VLP (¶[0164-0178]; reference claims 28, 31, 33; instant claims 20, 23-24, 27, 35).  Haynes teaches the VLP structures allow the proteins to be expressed in a way that is a more natural 3D structure that has the ability to induce neutralizing antibody responses to both primary and conformational epitopes within the proteins of the VLP (¶[0005][0099-0106][0108][0110-0113][0119]) and claims the methods would preferentially elicit immune responses against RSV (reference claim 28); since Haynes teaches the structural aspects of the instant claims, said VLPs of Haynes would inherently induce the functional limitations of instant claims 11-13 and 15, especially given the guidance and teachings of Haynes noted herein.  Haynes also teaches methods of generating the VLPs through expression from vectors in a cell to allow the VLPs to form (reference claims 13-15, 18-23; instant claim 36).  Haynes instant claims 2-4).  Haynes teaches that as a means for forming VLPs containing antigens not naturally associated with VLPs, a linkage may be formed to increase the immunogenicity and may be a covalent bond, ionic interaction, hydrogen bond, or the like, especially a disulfide bond (¶[0095-0097]; instant claim 18).  Haynes also teaches mutations to the RSV F protein to allow for a GPI stabilizing interface to be inserted (¶[0261]; instant claim 18).
For at least these reasons, Haynes teaches the limitations of instant claims 1-4, 7-13, 15, 18-20, 23-24, 27, and 35-36, and anticipates the instantly claimed invention.
	



	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 26-36 of copending Application No. 16/271,571 in view of Haynes (supra).  Both sets of claims are drawn toward the generation of a nanostructure using polypeptides that arrange in symmetry, wherein said proteins may be mutated to confer an optimal presentation of a select amino acid sequence.  While the ‘571 application is drawn towards a method of computation to generate the nanostructure and the instant claims do not provide for a specific computation step, such a step would be inherent to the method of instant claim 36 for one of skill in the art to generate a nanostructure with a protein scaffold presenting an antigen, especially in light of the teachings of Haynes (supra) which detail the steps to take and limitations to take into account in order to generate the desired nanostructure (see e.g. ¶[0129-0161]).  Therefore, it is the opinion of the office that instant claims 1 and 36 are obvious variants of reference claims 26-26 from the copending ‘571 application.
This is a provisional nonstatutory double patenting rejection.

Claims 1-4, 7-13, 15, 18-20, 23-24, 27, and 35-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 9, 11, 16-23, 27-30, 32, 34-40, and 44-54 of copending Application No. 16/500,331 (NB: was recently allowed) in view of Baker et. al. (US20160122392A1, Pub. 05/05/2016; hereafter “Baker”).  The instant claims and the ‘331 claims are both drawn towards nanostructures that are generated from polypeptides which assemble to display symmetrical structures, wherein said nanostructures may carry antigens from such pathogens as RSV.  . 
This is a provisional nonstatutory double patenting rejection.


Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is listed below.
US20150356240A1.  Teaches the nanostructures of the instant invention.
Boyington JC, et. al. PLoS One. 2016 Jul 27;11(7):e0159709.  Teaches the DS-Cav1 mutant RSV F protein which elicits high titer neutralizing responses of the instant specification.
Remot A, et. al. PLoS One. 2012;7(5):e37722. Epub 2012 May 24.  Teaches proteins from RSV useful in generating VLPs
López-Sagaseta J, et. al. Comput Struct Biotechnol J. 2015 Nov 26;14:58-68.  Teaches SAPNs for use in carrying vaccine antigens.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648